Case: 1:19-cv-00543-SO Doc #: 20-1 Filed: 08/26/19 1 of 4. PageID #: 128




 Bendau & Bendau                          Simon & Simon




                       Exhibit A
          Case: 1:19-cv-00543-SO Doc #: 20-1 Filed: 08/26/19 2 of 4. PageID #: 129


                   NOTICE OF RIGHTS UNDER FAIR LABOR STANDARDS ACT TO
                                    OPT-IN TO LAWSUIT
                                          Bright v. 1909 W25, LLC, et al.
                                      Case No. 1:19-cv-00543-SO (N.D. Ohio)

                                   DEADLINE TO JOIN: DATE HERE
1.       What is this Notice about?

           The purpose of this Notice is to inform you of the existence of a collective action lawsuit and your option to elect
to participate in the lawsuit or not to participate in the lawsuit. If you choose to join, you may join by mail.

2.       What is the lawsuit about?

        Alexandra Bright, who used to work at Town Hall, filed this lawsuit in the United States District Court for the
Northern District of Ohio against 1909 W25, LLC (“Town Hall”) and Robert George (collectively “Defendants”).

         The lawsuit is about whether tipped employees who worked at Town Hall were paid all earned minimum wages.
Specifically, the lawsuit claims that Defendants failed to provide proper notice to their tipped employees, improperly
retained tips earned by its tipped employees, made improper deductions from tipped employees’ paychecks, and required
tipped employees to perform work while off the clock. Defendants deny the allegations in the lawsuit and assert that they
complied with the FLSA at all times in good faith.

         This Notice has been authorized by the United States District Court for the Northern District of Ohio. This Notice
informs you of your right under the FLSA to participate in this case and does not reflect a judgment by a Court about
whether Defendants have violated the law or whether any current or former employees are entitled to payment. The Court
has taken no position on the merits of this case.

3.       Why did I get this Notice?

         You got this Notice because Defendants identified you as a tipped employee that worked at Town Hall restaurant
during the period of [DATE 3 YEARS PRIOR TO ENTRY OF COURT ORDER]and the present.

4.       How do I join the lawsuit?

                  You can join the lawsuit by completing the enclosed/attached Consent to Join form and mailing it in the
         pre-paid, pre-addressed envelope. You may also contact Plaintiff’s counsel, identified below, to request an opt-in
         form via email.

         Your lawyers, identified below, will file your signed form with the Court.

5.       When do I need to submit the Consent to Join form to join the lawsuit?

         To join the lawsuit, you must email or postmark the Consent to Join form by [insert date 60 days from mailing
date]. If you do not email or postmark the Consent to Join form by [insert date 60 days from mailing date], you will not
be able to join the lawsuit.

6.       What happens if I join the lawsuit?

         If you join this lawsuit, you are agreeing to designate the Plaintiff as your agent to make decisions on your behalf
concerning this lawsuit and you will be bound by any ruling, judgment, award, or settlement, whether favorable or
unfavorable and Plaintiff’s entering of an agreement with Class Counsel concerning attorneys’ fee and costs, and all other
matters pertaining to this lawsuit. These decisions and agreements made and entered into by the Plaintiff will be binding on
you if you join this lawsuit. You will also be bound by the decision of the Court whether it is favorable or unfavorable. If
the case results in a settlement or award in favor of the employees, you may be eligible for those awards. If the employees

                                                               1
          Case: 1:19-cv-00543-SO Doc #: 20-1 Filed: 08/26/19 3 of 4. PageID #: 130
lose the lawsuit, you will not receive any payment and you may not be able to file another lawsuit regarding this matter. If
you join, your continued right to participate in the lawsuit may depend upon later decisions by the Court concerning the
appropriateness of a collective action and whether you are similarly situated to other participants and other matters.

         If you join, you may also be required to produce documents to Defendants, answer written questions called
“interrogatories,” appear for and testify under oath at a deposition, and testify under oath at trial.

7.       What happens if I decide not to join the lawsuit?

         Nothing. If you do not join the lawsuit, you will not be bound by its outcome, whether favorable or unfavorable.

8.       Can Defendants retaliate against me for joining this lawsuit?

         No. Federal law prohibits Defendants from firing you or taking any adverse action against you because you
decided to join the lawsuit.

9.       Who will be my lawyers if I join the lawsuit, and how will the lawyers be paid?

       If you join the lawsuit, you will be represented by Clifford Bendau and Christopher Bendau of Bendau & Bendau
PLLC and James Simon of The Law Offices of Simon & Simon:

Clifford P. Bendau, II                                             James L. Simon
Christopher J. Bendau                                              Law Offices of Simon & Simon
Bendau & Bendau, PLLC                                              6000 Freedom Square Dr.
P.O. Box 97066                                                     Independence, OH 44131.
Phoenix, AZ 85060                                                  Phone: (216) 525-8890
Phone: (480) 382-5176                                              Email: jameslsimonlaw@yahoo.com
Email: info@bendaulaw.com

         The lawyers representing the employees will only be paid if they win the lawsuit or obtain a settlement. If either
happens, the lawyers may or may not receive their fees and costs from Defendants and/or may receive part of any money
awarded by the Court or obtained through a settlement. If the employees lose the lawsuit, you will not have to pay your
lawyers.

10.      How will I know if I joined the lawsuit?

         Your lawyers will contact you to confirm you joined the case. If you are not contacted in a reasonable period of
time, please contact Plaintiff’s counsel at the above listed contact information.

11.      How do I get more information about the lawsuit?

         If you have questions about this Notice or the lawsuit, please contact Plaintiff’s counsel at the above listed contact
information.



      PLEASE DO NOT CALL OR WRITE THE COURT IN THIS LAWSUIT. THE COURT CANNOT ANSWER
                       QUESTIONS ABOUT THIS LAWSUIT OR THIS NOTICE.




                                                              2
     Case: 1:19-cv-00543-SO Doc #: 20-1 Filed: 08/26/19 4 of 4. PageID #: 131




                                      CONSENT TO JOIN

        I agree to join the lawsuit Bright v. 1909 W25, LLC, et al. (“the Lawsuit”) to pursue alleged
unpaid wages under the Fair Labor Standards Act (“FLSA”). By signing and returning the consent
to join and having Plaintiff’s attorneys file it with the Court, I understand and agree that I will
become a participant in the Lawsuit. I agree to be bound by any adjudication of this Lawsuit by
the Court or by any settlement. I also agree and understand that it is my obligation to provide
Plaintiff’s attorneys with updated contact information should anything change during the pendency
of this Lawsuit.

        I select Bendau & Bendau PLLC and James Simon (“the Firms”), and any of their
associated attorneys, to represent me in the Lawsuit and, along with Alexandra Bright, to make
decisions on my behalf, including how to conduct the Lawsuit, settlement, and all other matters
related to the Lawsuit. I agree to provide the Firms forty percent (40%) of any recovery they
obtain on my behalf in the Lawsuit or the reasonable hourly value of their legal services for the
time expended in the Lawsuit, as paid by Defendants, whichever is greater. If no recovery is
obtained, no fee is owed by me. I authorize the Firms to deduct from any recovery my pro rata
share of any reasonable costs incurred by the Firms on my behalf.


Printed Name: _______________________________


Signature: ___________________________________


Date:_______________________________________


You may return this form by: mail in the pre-paid envelope to Bendau & Bendau PLLC: P.O.
                            Box 97066 Phoenix, AZ 85060.

               ***Note: This Lower Portion Will Not Be Filed With the Court***


Phone Number: ____________________ Street Address _______________________________

City: ______________________________           State: ______    Zip Code: ___________________

Email: _______________________________________________________________________

Where you worked: ____________________________________________________________

Position(s) you held: ____________________________________________________________

Approximate dates of employment: _________________________________________________
